            Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 1 of 13




Richard R. Best
Sanjay Wadhwa
Sheldon L. Pollock
Daniel Michael
Osman Nawaz
Philip A. Fortino
Lindsay S. Moilanen
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, NY 10281-1022
(212) 336-1014 (Fortino)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,                                                21 Civ. ____

                             Plaintiff,
                                                           COMPLAINT
               -against-

MARTIN SILVER,

                             Defendant.



       Plaintiff Securities and Exchange Commission (the “Commission”), for its Complaint

against defendant Martin Silver (“Silver” or “Defendant”), alleges as follows:

                                SUMMARY OF ALLEGATIONS

       1.       This civil action concerns a string of frauds by Silver and others to cover up tens

of millions of dollars in losses on bad bets in order to keep his investment advisory business, the

International Investment Group LLC (“IIG”), afloat.

       2.       Until recently, IIG was an investment adviser that specialized in trade finance

lending—risky loans to small- and medium-sized companies in emerging markets. IIG and

Silver, IIG’s chief operating officer, served as the investment adviser to several private
             Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 2 of 13




investment funds—the Trade Opportunities Fund (“TOF”), the Global Trade Finance Fund

(“GTFF”), and the Structured Trade Finance Fund (“STFF”) (collectively, the “Private

Funds”)—and in that capacity, selected and managed the Private Funds’ investments, principally

in trade finance loans.

        3.       Beginning in or about 2007,1 Silver and others at IIG engaged in a practice of

hiding losses in the TOF portfolio by overvaluing troubled loans and replacing defaulted loans

with fake “performing” loan assets.

        4.       When it was necessary to create liquidity, including to meet redemption requests,

IIG sold overvalued and/or fictitious loans to new investors, including, ultimately, to GTFF and

STFF, and used the proceeds to generate the necessary liquidity required to pay off earlier

investors.

        5.       Through the conduct alleged herein, Silver is liable for violating Sections 206(1)

and 206(2) of the Investment Advisers Act of 1940 (“Advisers Act”); Section 10(b) of the

Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 thereunder; and Section

17(a) of the Securities Act of 1933 (“Securities Act”).

        6.       The relief sought in this action is necessary to, among other things, restrain and

enjoin Defendant from violating the federal securities laws.

                                      JURISDICTION AND VENUE

        7.       The Commission brings this action pursuant to authority conferred by Section

209(d) of the Advisers Act [15 U.S.C. § 80b-9(d)], Section 21(d)(1) of the Exchange Act [15

U.S.C. § 78u(d)(1)], and Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)] and seeks to



1
       Silver has agreed to toll the statute of limitations for the period of September 28, 2018 to May 31, 2021.
The Commission is seeking relief only for the violations by Silver alleged herein occurring after September 28,
2013.


                                                         2
             Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 3 of 13




restrain and permanently enjoin Defendant from engaging in the acts, practices, transactions, and

courses of business alleged herein, and such other and further relief as the Court may deem just

and appropriate.

       8.        The Commission also seeks a final judgment ordering Defendant to: (a) disgorge

his ill-gotten gains, together with prejudgment interest thereon, and (b) pay civil monetary

penalties pursuant to Section 209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)], Section 21(d)(3)

of the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 20(d) of the Securities Act [15 U.S.C.

§ 77t(d)].

       9.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Section

214(a) of the Advisers Act [15 U.S.C. § 80b-14(a)], Sections 20(b) and 22(a) of the Securities

Act [15 U.S.C. §§ 77t(b) and 77v(a)] and Sections 21(d), 21(e), and 27 of the Exchange Act [15

U.S.C. §§ 78u(d), 78u(e), and 78aa].

       10.       Venue is proper in this District pursuant to Section 214(a) of the Advisers Act [15

U.S.C. § 80b-14(a)] because many of the acts and transactions constituting violations of the

Advisers Act occurred within the Southern District of New York. Venue also is proper in this

District pursuant to Section 22(a) of the Securities Act [15 U.S.C. § 77v(a)] and Section 27 of the

Exchange Act [15 U.S.C. § 78aa] because the acts and transactions constituting violations

alleged in this Complaint occurred within the Southern District of New York. Specifically, IIG’s

offices were located in the District and Silver regularly worked out of those offices and engaged

in the fraudulent conduct below while in those offices.

       11.       In connection with the conduct alleged in this Complaint, Defendant, directly or

indirectly, made use of the means or instrumentalities of transportation or communication in, and

the means or instrumentalities of, interstate commerce.




                                                  3
           Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 4 of 13




                                                DEFENDANT

        12.      Silver is age 63 and resides in Long Branch, New Jersey.

        13.      During all relevant times, Silver was a co-founder, a managing partner, and chief

operating officer of IIG, as well as a 50 percent owner of the firm. From time to time, Silver also

served as IIG’s chief financial officer.

        14.      Silver previously held a Series 7 securities license and was a registered

representative associated with the broker-dealer IIG Horizons Securities, LLC from May 1997 to

February 2012.

                                                    FACTS

                    Background on the Private Funds and Trade Finance Loans

        15.      From its inception in 1994 until November 2019, when its registration as an

investment adviser was revoked by the Commission,2 IIG specialized in advising clients with

respect to investments in emerging market economies. In or about 1998, it launched TOF. IIG

launched GTFF and STFF in June and July 2017, respectively. All three Private Funds had the

stated strategy of investing in trade finance loans.

        16.      Trade finance loans are loans made to small- to medium-sized businesses, usually

commodities exporters located in emerging markets, such as Latin America. The loans are

typically risky investments because the borrower’s ability to repay could be impacted by less

stable regulatory and economic conditions in the borrower’s home country. In order to mitigate




2
          In November 2019, IIG consented to the entry of a partial judgment in SEC v. International Investment
Group LLC, No. 19 Civ. 10796 (S.D.N.Y.) (DLC), which, among other things, enjoined it from violations of Section
17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Sections 206(1) and
(2) of the Advisers Act. IIG also contemporaneously consented to a Commission order revoking its registration on
the basis of the injunction. On March 30, 2020, the Court entered a final judgment against IIG on consent, ordering
it to pay over $35 million in disgorgement and prejudgment interest.


                                                        4
          Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 5 of 13




the risk of these investments, trade finance loans typically are secured by collateral, which may

include one or more of receivables, inventories, and assets.

       17.     All three of the Private Funds were marketed to qualified institutional investors,

including pension funds, insurers, and hedge funds, as a way for these prospective investors to

diversify their portfolios with exposure to trade finance loans in Latin America.

       18.     In offering memoranda and other communications, IIG touted its risk control

strategies, which included portfolio concentration limits at the borrower, country, and

commodity level. It also touted its robust credit review process for borrowers.

       19.     IIG prepared valuations of the Private Funds on a regular basis including through

a determination of the funds’ net asset values (“NAV”), and IIG received compensation based on

the NAV and performance calculations. Silver’s personal compensation came out of the fees IIG

collected. IIG virtually always valued every trade finance loan in the Private Fund portfolios at

par plus accrued interest throughout the entire life of the funds.

                                Silver and IIG Hide Losses in TOF

       20.     Beginning in or about 2007, Silver, with others, engaged in various deceptive acts

to misrepresent the performance of and conceal losses in TOF, including overvaluing portfolio

assets and replacing non-performing assets with fictitious loans that were reported as if they were

legitimate performing assets.

       21.     In or about 2007, when TOF’s gross asset value was approximately $300 million,

IIG learned that a South American coffee producer had defaulted on a $30 million loan (the

“Coffee Loan”) by TOF.

       22.     Fearing that existing investors would flee the fund and that ongoing fundraising

efforts would suffer if the loss were disclosed, IIG’s two co-owners, Silver and David Hu




                                                  5
           Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 6 of 13




(“Hu”)3, decided to conceal the loss by incorrectly valuing the loan at par plus accrued interest

on TOF’s books.

        23.      The overvaluation of the Coffee Loan materially inflated the NAV reported to

TOF investors.

        24.      When it became untenable to continue to carry the Coffee Loan on TOF’s books

as a performing asset due to auditor scrutiny, Hu and Silver removed the Coffee Loan from the

firm’s books and replaced it with fake loans to different borrowers (each, a “Substitute Loan”).

The purported borrowers of the fake Substitute Loans were foreign companies, controlled by a

business associate of IIG, that purportedly were operating in other industries. Accordingly, the

purported borrowers never received anything of value from TOF, and there was no expectation

they ever would make any payments to TOF.

        25.      Hu and Silver directed that documentation be created to evidence each Substitute

Loan for audit purposes. In addition, starting in about 2010, Hu and Silver arranged for the

purported borrowers to provide confirmations of the fake debts to auditors. In one case, Silver

arranged for TOF to pay a monthly fee to a purported borrower in exchange for receiving such

false confirmations.

        26.      In or about 2010, a seafood producer defaulted on another sizeable TOF loan of

approximately $30 million to (the “Seafood Loan”). As in the case of the loss on the Coffee

Loan, Hu and Silver agreed to hide the new loss by first continuing to value the Seafood Loan at




3
          In February 2021, Hu consented to the entry of a partial judgment in SEC v. Hu, No. 20 Civ. 5496
(S.D.N.Y.) (DLC), which, among other things, enjoined him from violations of Section 17(a) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, and Sections 206(1) and (2) of the Advisers Act. The
Commission contemporaneously barred Hu from associating with any broker, dealer, investment adviser, municipal
securities dealer, municipal advisor, transfer agent, or nationally recognized statistical rating organization.


                                                       6
          Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 7 of 13




par plus accrued interest and, when that became untenable, then removing the Seafood Loan

from the portfolio and replacing it with additional Substitute Loans.

       27.     Over time, as new losses arose or as the fictitious loans matured, Hu and Silver

would remove them from the TOF portfolio and replace them with additional Substitute Loans.

       28.     Hu and Silver’s practice of overvaluing loans, including valuing the worthless

Substitute Loans in the tens of millions of dollars, artificially inflated TOF’s NAV and resulted

in IIG receiving management and performance fees to which it was not entitled. As a co-owner

of IIG, Silver received distributions of a portion of these excess fees.

                 IIG Defrauds New Investors to Keep TOF’s Losses Under Wraps

       29.     In or about November 2013, TOF continued to have liquidity problems due to

investor redemption requests, as well as repayment obligations on loans the fund had taken from

international development banks.

       30.     In order to help meet these liquidity needs, Silver spearheaded an effort to

securitize the TOF loan portfolio.

       31.       Ultimately, as a result of Silver’s efforts, IIG obtained bank financing of

approximately $220 million to capitalize a collateralized loan obligation trust (the “CLO”).

       32.     IIG, which served as the investment adviser to the CLO, then caused the CLO to

use some of its capital to acquire existing trade finance loans from TOF. The CLO retained

additional capital to make new trade finance loans.

       33.     Once it had acquired these assets from TOF, the CLO issued bonds to investors,

backed by the cash flows the CLO received from the trust’s assets.

       34.     The proceeds to TOF from the sale of these loans to the CLO were not sufficient

to meet TOF’s liquidity needs.




                                                  7
         Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 8 of 13




       35.     Beginning in late 2014 and continuing through at least September 2016, in order

to generate more liquidity, Hu diverted some of the remaining cash from the CLO to TOF.

       36.     To disguise the transactions, Hu caused the CLO to make new loans to at least

seven Panamanian shell companies (the “Panama Loans”) secretly owned by IIG, but instead of

directing the money to the supposed borrowers, Hu directed that it be transferred to a TOF

account and used to pay TOF’s liabilities.

       37.     Hu, with the assistance of a senior IIG employee (“Employee-1”), acquired the

shell companies that were the nominal borrowers on the Panama Loans and procured fraudulent

promissory notes memorializing the Panama Loans.

       38.     The Panama Loans were worthless. And, Silver ultimately learned that the CLO

had received no payments on any of the Panama Loans.

       39.     Nonetheless, IIG valued the fake assets in the tens of millions of dollars on the

books of the CLO.

                    IIG Offloads the Fake and Troubled Loans to New Clients

       40.     In or about 2017, TOF’s liquidity needs persisted, and the notes issued by the

CLO began to mature, without sufficient cash in the CLO from interest and principal payments

to redeem all the noteholders.

       41.     Hu and Silver explored various options to generate liquidity to meet the liabilities

of TOF and the CLO, including forming a new fund to purchase assets from each.

       42.     In or about 2017, IIG succeeded in generating interest in a new private fund,

GTFF, on the part of a foreign investor (“Investor-1”), which agreed to invest $70 million as an

anchor investor in the new fund.




                                                 8
          Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 9 of 13




       43.     At Hu’s direction, IIG used Investor-1’s investment and subsequent smaller

investments by two other foreign investors to purchase loan assets from TOF and the CLO for

the GTFF portfolio. The assets purchased included approximately $44 million in fake Substitute

Loans and Panama Loans.

       44.     In connection with the transfer of the Panama Loans to GTFF and STFF, IIG’s

staff sent emails to Silver, alerting him to discrepancies in the documentation of the loans and to

the fact that many of the loans were missing the original collateral documents.

       45.     Silver, who also ultimately had become aware that IIG had received no payments

on any of the Panama Loans, did not ensure that the issues with the loans were remedied.

       46.     In addition, Hu caused GTFF to purchase approximately $28 million in loans (the

“Argentina Loans”) to an Argentine borrower (the “Argentine Borrower”) from the CLO. At the

time of the transaction, IIG had received notice that the Argentina Loans were disputed, with the

borrower claiming that the loans had been fully satisfied and IIG claiming the Argentine

Borrower was in default. Hu failed to disclose the dispute concerning the Argentina Loans to

GTFF and caused the fund to purchase the loans at par plus accrued interest, a price materially

higher than the actual value of the assets in light of the claimed payoff and default.

       47.     Around the same time, Investor-1 asked IIG to create another fund, STFF, to

facilitate an additional $130 million investment.

       48.     IIG still was in need of fresh capital to fully redeem the CLO noteholders and bail

out TOF and agreed to establish STFF to facilitate Investor-1’s additional investment.

       49.     Hu then caused STFF to acquire approximately $10 million in fake Substitute

Loans and Panama Loans from TOF and the CLO.




                                                    9
         Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 10 of 13




       50.     In addition, Hu caused STFF to acquire $25 million in disputed Argentina Loans

from the CLO. As in the case of the GTFF transactions, Hu caused STFF to pay full price for the

Argentina Loans and did not inform STFF or Investor-1 that the loans were disputed.

       51.     The sale of the fake loans and over-valued Argentina Loans to GTFF and STFF

operated as a fraud on those funds and resulted in substantial financial damage to those clients.

       52.     Silver prepared and provided reports and information to the investors and GTFF

and STFF that represented the assets as fairly valued legitimate assets. He had become aware

that the Argentina Loans were disputed and therefore was at least reckless in not recognizing that

the Argentina Loans were disputed and worth less than the reporting suggested. Silver also was

at least reckless in failing to recognize that the Panama Loans were fake assets, insofar as he had

been put on notice that necessary records for the loans were missing and that no payments had

been made on the loans.

                                 FIRST CLAIM FOR RELIEF

                           Sections 206(1) and (2) of the Advisers Act

       53.     The Commission realleges paragraphs 1 through 52, above.

       54.     Silver, who had an adviser-client relationship with, and therefore owed a fiduciary

duty to, the Private Funds, violated Sections 206(1) and 206(2) of the Advisers Act [15 U.S.

Code § 80b-6(1), (2)].

       55.     From at least September 2013 to the present, while acting as an investment

adviser, Defendant, by use of the mails or any means or instrumentality of interstate commerce,

directly or indirectly, (a) employed a device, scheme, or artifice to defraud a client or prospective

client; and/or (b) engaged in transactions, practices, or courses of business that operated as a

fraud or deceit upon a client or prospective client.




                                                 10
         Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 11 of 13




       56.     Specifically, Silver knowingly reported false valuations of the Substitute Loans to

investors in TOF, resulting in the firm paying higher fees to IIG and ultimately Silver than it

should have.

       57.     In addition, Silver knew, or recklessly disregarded the risk that, certain of the loan

participations IIG sold to the CLO and later to GTFF and STFF were over-valued or fraudulent,

and reported or allowed those assets to be reported to investors as legitimate, fairly valued assets.

                                SECOND CLAIM FOR RELIEF

       Section 10(b) of the Exchange Act and Rules 10b-5(a), (b), and (c) Thereunder

       58.     The Commission realleges paragraphs 1 through 52, above.

       59.     Silver violated Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rules

10b-5(a), (b), and (c) thereunder [17 C.F.R. § 240.10b-5(a), (b), and (c)].

       60.     From at least September 2013 to the present, Defendant, directly or indirectly, by

use of the means or instruments of interstate commerce, or of the mails, or the facility of a

national securities exchange, in connection with the purchase or sale of securities, and with

knowledge or recklessness, (a) employed devices, schemes, and artifices to defraud; (b) made

untrue statements of material fact or omitted to state material facts necessary to make the

statements made, in light of the circumstances under which they were made, not misleading;

and/or (c) engaged in acts, practices, or courses of business which operates or would operate as a

fraud or deceit upon any person.

       61.     Specifically, Silver knew, or recklessly disregarded the risk that, certain of the

loan participations IIG sold to GTFF and STFF were over-valued or fraudulent, but reported

those assets to be reported to investors as legitimate, fairly valued assets.




                                                  11
         Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 12 of 13




                                    THIRD CLAIM FOR RELIEF

                       Sections 17(a)(1), (2), and (3) of the Securities Act

       62.     The Commission realleges paragraphs 1 through 52, above.

       63.     Silver violated Section 17(a)(1), (2), and (3) of the Securities Act [15 U.S.C.

§ 77q(a)(1), (2), and (3)].

       64.     From at least September 2013 to the present, Defendant, directly or indirectly, by

use of the means or instruments of interstate commerce, or of the mails, or the facility of a

national securities exchange, in connection with the offer or sale of securities, and with

knowledge, recklessness, or negligence, (a) employed devices, schemes, or artifices to defraud;

(b) obtained money or property by means of untrue statements of material fact or by omitting to

state material facts necessary to make the statements made, in light of the circumstances under

which they were made, not misleading; and/or (c) engaged in acts, practices, or courses of

business which operated or would operate as a fraud or deceit upon the purchasers of the

securities being offered or sold.

       65.     Specifically, Silver knew, or recklessly disregarded the risk that, certain of the

loan participations IIG sold to GTFF and STFF were over-valued or fraudulent, but reported

those assets to be reported to investors as legitimate, fairly valued assets.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court grant the

following relief:

                                                  I.

       A final judgment permanently restraining and enjoining Defendant from directly or

indirectly committing future violations of Section 206 of the Advisers Act [15 U.S.C. § 80b-6],




                                                  12
         Case 1:21-cv-03179-DLC Document 1 Filed 04/13/21 Page 13 of 13




Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R.

§ 240.10b-5], and Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)];

                                                II.

       A final judgment ordering Defendant to disgorge all ill-gotten gains or unjust enrichment,

plus prejudgment interest thereon;

                                               III.

       A final judgment ordering Defendant to pay civil monetary penalty pursuant to Section

209(e) of the Advisers Act [15 U.S.C. § 80b-9(e)]; and

                                               IV.

       Granting such other and further relief as the Court deems just, equitable, or necessary in

connection with the enforcement of the federal securities laws and for the protection of investors.


Dated: New York, New York
       April 13, 2021


                                             Respectfully submitted,


                                             By: /s/ Daniel Michael
                                                 Richard R. Best
                                                 Sanjay Wadhwa
                                                 Sheldon Pollock
                                                 Daniel Michael
                                                 Osman Nawaz
                                                 Philip A. Fortino
                                                 Lindsay S. Moilanen
                                                 SECURITIES AND EXCHANGE
                                                  COMMISSION
                                                 New York Regional Office
                                                 200 Vesey Street, Suite 400
                                                 New York, NY 10281-1022
                                                 (212) 336-1014 (Fortino)




                                                13
